UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 28, 2010 IVANHOE ENERGY INC. (Exact name of registrant as specified in its charter) Yukon, Canada 000-30586 98-0372413 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Suite 654 – 999 Canada Place Vancouver, BC, Canada V6C 3E1 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (604)688-8323 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The shareholders of Ivanhoe Energy Inc. (the “Company”) voted on the three proposals listed below at the Company’s Annual Meeting held on April 28, 2010.The final voting results for each proposal are set forth below. Proposal 1 - Election of Directors The seven nominees set forth in the Company’s Management Proxy Circular dated March 22, 2010 were elected as directors to hold office for the ensuing year or until their successors are elected or appointed, by resolution passed by a majority of the votes cast on a show of hands vote on the resolution. Robert M. Friedland: Votes for:139,231,044 Votes withheld:37,715,910 Broker non-votes:35,893,853 A. Robert Abboud: Votes for:175,735,865 Votes withheld:1,211,089 Broker non-votes:35,893,853 Howard R. Balloch: Votes for:175,447,010 Votes withheld:1,499,944 Broker non-votes:35,893,853 Robert G. Graham: Votes for:139,252,922 Votes withheld:37,694,032 Broker non-votes:35,893,853 Robert A. Pirraglia: Votes for:138,806,767 Votes withheld:38,140,187 Broker non-votes:35,893,853 Brian F. Downey: Votes for:170,730,960 Votes withheld:6,215,994 Broker non-votes:35,893,853 Peter G. Meredith: Votes for:143,264,001 Votes withheld:33,682,953 Broker non-votes:35,893,853 Proposal 2 - Appointment of Auditors Deloitte & Touche LLP was reappointed as auditor of the Company to hold office until the close of the next annual meeting of shareholders or until their successors are appointed, by a resolution passed by a majority of the votes cast on a show of hands vote on the resolution. Votes for:210,589,318 Votes against:2,262,943 Broker non-votes:0 Proposal 3 - Equity Incentive Plan Amendment Resolution The shareholders approved the ordinary resolution to amend and restate the Company’s existing Equity Incentive Plan (the “Existing Plan”) to: (i) adopt a “rolling” plan provision pursuant to which the Company would be authorized to allocate for issuance, and issue, under the Existing Plan up to a maximum of 7% of the common shares of the Company issued and outstanding from time to time; (ii) increase the maximum number of common shares which may be allocated for issuance under the Bonus Plan component of the Existing Plan from 2,900,000 common shares to 3,400,000 common shares; (iii) modify the “cashless exercise” option provisions to delete the requirement for approval by the board of directors of the Company; and (iv) make certain other technical amendments to the Existing Plan;as more particularly described in the Management Proxy Circular dated March 22, 2010. Votes for:124,912,540 Votes against:52,391,934 Broker non-votes:35,893,854 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 29, 2010 IVANHOE ENERGY INC. /s/ Beverly A. Bartlett Name: Beverly A. Bartlett Title: Vice President and Corporate Secretary
